 





EXHIBIT 10.19


SOLAR TURBINES INCORPORATED
MANAGERIAL RETIREMENT
OBJECTIVE PLAN


(As Amended and Restated as of December 10, 2014)








--------------------------------------------------------------------------------




 


Table of Contents
ARTICLE I
DEFINITIONS
ARTICLE II
ELIGIBILITY; ADOPTION BY AFFILIATES
ARTICLE III
DETERMINATION OF BENEFIT
ARTICLE IV
VESTING
ARTICLE V
PAYMENT OF BENEFIT
ARTICLE VI
ADMINISTRATION OF THE PLAN
ARTICLE VII
AMENDMENT
ARTICLE VIII
GENERAL PROVISIONS
 
 

  





--------------------------------------------------------------------------------




SOLAR TURBINES INCORPORATED
MANAGERIAL RETIREMENT OBJECTIVE PLAN
PREAMBLE
Effective May 14, 1981, Solar Turbines Incorporated (the “Company”) established
the Solar Turbines Incorporated Managerial (and Professional) Retirement
Objective Plan for the benefit of a select group of management or highly
compensated employees of the Company. By a document dated April 7, 2008, the
Company formally adopted the Solar Turbines Incorporated Managerial Retirement
Objective Plan (the “Plan”) as a continuation of such plan, effective as of
January 1, 2005 to comply with the requirements of Section 409A of the Code and
other applicable law. The Plan has been subsequently amended on three occasions
by separate documents dated July 16, 2009, November 4, 2010, and December 13,
2012. Pursuant to its amendment authority with respect to the Plan, Caterpillar
Inc. hereby adopts this amendment and restatement of the Plan effective as of
January 1, 2013.
This amended and restated Plan is effective as of the dates stated herein.
ARTICLE I
DEFINITIONS


1.1    General. When a word or phrase appears in the Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall generally be a term defined in this Article I. The following
words and phrases used in the Plan with the initial letter capitalized shall
have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in the Plan document:
(a)    “409A Effective Date” means January 1, 2005.
(b)    “Adopting Affiliate” means any Affiliate that has been authorized by the
Company to adopt the Plan and which has adopted the Plan in accordance with
Section 2.5. All Affiliates that adopted the Plan on or before the Effective
Date and that had not terminated such adoption shall continue to be Adopting
Affiliates of the Plan.
(c)    “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.
(d)    “Beneficiary” means, with respect to a Participant, the person or persons
entitled to receive distributions of the Participant’s death benefits under SRP.
(e)    “Benefit Determination Date” means the following:
(1)    On or After 409A Effective Date But Prior to January 1, 2009. On or after
the 409A Effective Date but prior to January 1, 2009, a Participant’s Benefit
Determination Date shall be the date as of which the Participant has elected to
commence benefits under SRP.
(2)    On or After January 1, 2009. On or after January 1, 2009, a Participant’s
Benefit Determination Date shall be the date determined under (i) or (ii) below:
(i)    With respect to (x) a Participant’s PEP Benefit (as defined in Section
3.2(b)) or (z) a Participant’s Traditional Benefit (as defined in Section
3.2(a)) where the Participant satisfies the requirements



--------------------------------------------------------------------------------




under Section 5.2(d)(1)(i) or (ii) as of the Participant’s Separation from
Service, the Participant’s Benefit Determination Date shall be the first day of
the month following the Participant’s Separation from Service.
(ii)    With respect to a Participant's Traditional Benefit (as defined in
Section 3.2(a)) where the Participant does not satisfy the requirements under
Section 5.2(d)(1)(i) or (ii) as of the Participant’s Separation from Service,
the Participant’s Benefit Determination Date shall be the first day of the month
following the date that the Participant first satisfies the requirements under
Section 5.2(d)(1)(i) or (ii).
(f)    “Benefit Payment Date” means the date as of which the Participant’s
benefit amounts under the Plan shall be payable, as determined in accordance
with Section 5.2(d).
(g)    “Board” means the Board of Directors of the Company, or any authorized
committee of the Board.
(h)    “Caterpillar STIP Award” means a cash award paid pursuant to the
Caterpillar Inc. Short-Term Incentive Plan for Management, Salaried, and
Non-Bargained Hourly Employees or the Caterpillar Inc. Executive Short-Term
Incentive Plan or any successor to such plans.
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(j)    “Company” means Solar Turbines Incorporated, and, to the extent provided
in Section 8.8 below, any successor corporation or other entity resulting from a
merger or consolidation into or with the Company or a transfer or sale of
substantially all of the assets of the Company.
(k)    “Disability” or “Disabled” means that a Participant is determined to be
totally disabled by the United States Social Security Administration.
(l)    “Effective Date” means January 1, 2013.
(m)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
(n)    “MIP Award” means a cash award paid pursuant to the Solar Turbines
Incorporated Management Incentive Plan, as it may be amended from time to time.
(o)    “Participant” means an employee of the Company or any Adopting Affiliate
who satisfies the eligibility requirements for participation in the Plan.
(p)    “Plan” means the Solar Turbines Incorporated Managerial Retirement
Objective Plan, as set forth herein and as it may be amended from time to time.
(q)    “Plan Administrator” means Caterpillar Inc.
(r)    “Plan Year” means the calendar year.
(s)    “Separation from Service” means separation from service as determined in
accordance with any regulations, rulings or other guidance issued by the
Department of the Treasury pursuant to Section 409A(a)(2)(A)(i) of the Code, as
it may be amended or replaced from time to time.



--------------------------------------------------------------------------------




(t)    “Specified Employee” means a “key employee” as defined in Section 416(i)
of the Code without regard to Section 416(i)(5) and determined in accordance
with Section 409A(a)(2)(B)(i) of the Code.
(u)    “SRP” means the applicable supplement of the Caterpillar Inc. Retirement
Income Plan that reflects the provisions and benefits of the Solar Turbines
Incorporated Retirement Plan on and after the merger of the Solar Turbines
Incorporated Retirement Plan with and into the Caterpillar Inc. Retirement
Income Plan effective as of 11:59 PM CST on December 31, 2014, as it may be
amended from time to time.
(v)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a “dependent” (as defined in Section 152(a) of the
Code) of the Participant, loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. For purposes of the Plan, an
“Unforeseeable Emergency” shall not include a Participant’s need to send his or
her child to college or a Participant’s desire to purchase a home. Any
determination as to whether a Participant has incurred an Unforeseeable
Emergency shall be made in the sole discretion of the Plan Administrator in
accordance with rules prescribed pursuant to Section 409A of the Code.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the Plan clearly states to the contrary. Headings and subheadings
are for the purpose of reference only and are not to be considered in the
construction of the Plan. If any provision of the Plan is determined to be for
any reason invalid or unenforceable, the remaining provisions shall continue in
full force and effect. All of the provisions of the Plan shall be construed and
enforced according to the laws of the State of Illinois without regard to
conflict of law principles and shall be administered according to the laws of
such state, except as otherwise required by ERISA, the Code, or other Federal
law.
ARTICLE II
ELIGIBILITY; ADOPTION BY AFFILIATES


2.1    Eligible Employees. The purpose of the Plan is to provide supplemental
retirement benefits to a select group of management or highly compensated
employees. This group of employees is sometimes referred to as a “top hat
group.” The Plan constitutes an unfunded supplemental retirement plan and is
fully exempt from Parts 2, 3, and 4 of Title I of ERISA. The Plan shall be
governed and construed in accordance with Title I of ERISA.
2.2    Existing Participants. Each individual who was a Participant in the Plan
as of the date of execution of this plan document shall continue as such,
subject to the provisions hereof.
2.3    New Participants. An employee shall participate in the Plan if he (a) is
in salary grade fifty-three (53) or higher pursuant to the Company’s standard
salary grades; (b) is a participant in SRP; (c) has received a MIP Award; and
(d) has been notified by the Plan Administrator of the employee’s eligibility to
participate in the Plan.
2.4    Discontinuance of Participation. As a general rule, once an individual is
a Participant, he will continue as such for all future Plan Years until his
retirement or other termination of employment; provided that no payments will be
made by the Plan to any Participant who terminates his or her employment with
the Company prior to satisfying the requirements under Section 5.2(d)(1)(i) or
(ii). In addition, prior to retirement or other termination of employment, the
Plan Administrator shall discontinue an individual’s participation in the Plan
if the Plan Administrator concludes, in the exercise of its discretion, that the
individual is no longer properly included in the top hat group. If an
individual’s participation is discontinued, the individual will no longer be
eligible to accrue a benefit under the Plan.



--------------------------------------------------------------------------------




The individual will not be entitled to receive a distribution, however, until
the occurrence of another event (e.g., death or Separation from Service) that
entitles the individual to receive a distribution.
2.5    Adoption by Affiliates. An employee of an Affiliate may not become a
Participant in the Plan unless the Affiliate has previously adopted the Plan. An
Affiliate of the Company may adopt the Plan only with the approval of the
Company. By adopting the Plan, the Affiliate shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by the Plan, agreed to
comply with all of the other terms and provisions of the Plan, delegated to the
Plan Administrator the power and responsibility to administer the Plan with
respect to the Affiliate’s employees, and delegated to the Company the full
power to amend or terminate the Plan with respect to the Affiliate’s employees.
Notwithstanding the foregoing, an Affiliate that has previously adopted the Plan
may terminate its participation in the Plan in accordance with such rules and
procedures that are promulgated by the Company.
ARTICLE III
DETERMINATION OF BENEFIT


3.1    General. Benefit amounts payable under the Plan shall be determined
pursuant to Section 3.2 and, if applicable, adjusted pursuant to Section 3.4.
Such determinations shall be made by reference to (a) the benefit amounts that
would be payable to the Participant under SRP if MIP Awards were taken into
account in determining the Participant’s benefits thereunder and without regard
to the applicable limitations under Sections 401(a)(17) and 415 of the Code and
(b) the monthly benefit amounts actually payable to the Participant under the
terms of SRP. In no event, however, will any benefit amounts determined pursuant
to Section 3.2 include any actuarial increases if the Participant’s termination
of employment or death occurs on or after the later of (a) the Participant’s
attainment of age 65 or (b) the Participant’s fifth anniversary of the date he
or she commenced participation under SRP, even if the Participant’s benefit
amounts payable under SRP would be determined by including such actuarial
increases. Notwithstanding the foregoing, Participants shall not receive any
additional benefit accruals pursuant to Article III for any period on or after
January 1, 2020.
3.2    Amount of Benefit Payable to Participant. The monthly benefit payable to
the Participant by the Plan shall be equal to the sum of the Participant’s
“Traditional Benefit” and “PEP Benefit” amounts (both as defined below), if any,
determined under subsections (a) and (b) below as of the Participant’s Benefit
Determination Date:
(a)    “Traditional Benefit”. Any benefit payable to the Participant by the Plan
under the “traditional benefit” provisions under Part C of SRP, as it may be
amended from time to time, shall be determined as follows:
(1)    Step One. The Plan Administrator shall determine the benefit that would
be payable to the Participant pursuant to SRP if MIP Awards were taken into
account for the plan years used in determining the Participant’s final average
salary in accordance with the terms of Part C of SRP and without regard to the
applicable limitations under Sections 401(a)(17) and 415 of the Code.
(2)    Step Two. The Plan Administrator shall determine the benefit that would
be payable to the Participant pursuant to SRP by determining the Participant’s
final average salary in accordance with the terms of Part C of SRP and subject
to the applicable limitations under Sections 401(a)(17) and 415 of the Code.
(3)    Step Three. The amount determined pursuant to paragraph (2) above shall
be subtracted from the amount determined pursuant to paragraph (1) above to
determine the benefit payable to the Participant pursuant to this Section 3.2(a)
of the Plan (herein referred to as a Participant’s “Traditional Benefit”).



--------------------------------------------------------------------------------




(b)    “PEP Benefit”. Any benefit payable by the Plan to the Participant under
the “pension equity formula” provisions under Part E of SRP, as it may be
amended from time to time, shall be determined as follows:
(3)    Step One. The Plan Administrator shall determine the single sum amount
that would be payable to the Participant pursuant to SRP if MIP Awards were
taken into account for the plan years used in determining the Participant’s
final average salary in accordance with the terms of Part E of SRP and without
regard to the applicable limitations under Sections 401(a)(17) and 415 of the
Code.
(4)    Step Two. The Plan Administrator shall determine the single sum amount
that is payable to the Participant pursuant to SRP by determining the
Participant’s final average salary in accordance with the terms of Part E of SRP
and subject to the applicable limitations under Sections 401(a)(17) and 415 of
the Code.
(5)    Step Three. The amount determined pursuant to paragraph (2) above shall
be subtracted from the amount determined pursuant to paragraph (1) above to
determine the single sum amount payable to the Participant pursuant to this
Section 3.2(b) of the Plan (herein referred to as a Participant’s “PEP
Benefit”).
(c)    Timing of MIP Awards. For purposes of Section 3.2(a)(1) and Section
3.2(b)(1) above, not more than three MIP Awards paid during any thirty-six
consecutive month period shall be considered for such period when determining
the benefit that would be payable to the Participant pursuant to SRP if MIP
Awards were taken into account. The Plan Administrator shall adopt uniform and
nondiscriminatory procedures for determining which MIP Award(s) will be
disregarded if more than three MIP Awards are paid in a thirty-six consecutive
month period.
(d)    Caterpillar Transfers. Notwithstanding anything herein to the contrary,
with respect to a Participant who at any time during his participation in the
Plan is transferred to Caterpillar Inc. or one of its affiliates in an
equivalent salary grade or higher, as determined by the Plan Administrator in
its sole discretion, any Caterpillar STIP Award paid to such Participant shall
be treated as a MIP Award for determining the monthly benefit payable pursuant
to Section 3.2 and for any other applicable provision of the Plan.
3.3    Survivor Benefits. In the event a Participant dies after becoming vested
under the Plan pursuant to Section 4.1 but prior to commencing his benefits
under the Plan pursuant to Article V, a survivor benefit shall be payable as
follows:
(a)    Traditional Benefit. With respect to a Participant’s Traditional Benefit,
if any, determined under Section 3.2(a) (and, if applicable, adjusted under
Section 3.4), the Participant’s surviving spouse, if any, shall be entitled to a
monthly survivor benefit payable during the spouse’s lifetime and terminating
with the payment for the month in which such spouse’s death occurs. The monthly
benefit payable to the surviving spouse shall be the portion of the amount
determined under Section 3.2(a) (and, if applicable, adjusted under Section 3.4)
as of the Participant’s Benefit Determination Date that the surviving spouse
would have been entitled to receive under this Plan if the Participant had
separated from service on the date of his death, commenced benefits in
accordance with Article V in the form of a 60% (55% in the case of a Participant
in benefit class code B) joint and survivor annuity (as determined in accordance
with the applicable assumptions in effect under SRP), and then died immediately
thereafter. A surviving spouse who was not married to the deceased Participant
for at least one year at the date of death shall not be eligible for the monthly
survivor benefit pursuant to this Section 3.3.
(b)    PEP Benefit. With respect to a Participant’s PEP Benefit, if any,
determined under Section 3.2(b), such benefit shall be paid to the Participant’s
Beneficiary in a single sum amount as soon as administratively feasible after
the Benefit Determination Date.



--------------------------------------------------------------------------------




3.4    Early Retirement Reductions. Any benefits determined pursuant to this
Article III shall be subject to the same reductions for early retirement as
applicable under SRP.
3.5    Future Adjustments. Any benefit amounts payable under this Plan may be
adjusted to take into account future amendments to SRP and increases in
retirement income that are granted under SRP due to cost-of-living increases. In
no event, however, will any benefit amounts payable under this Plan be adjusted
for actuarial increases if the Participant’s Benefit Payment Date occurs on or
after the later of (a) the Participant’s attainment of age 65 or (b) the
Participant’s fifth anniversary of the date he or she commenced participation
under SRP, even if the Participant’s benefit amounts payable under SRP would be
adjusted for such actuarial increases. Any benefit amounts payable under this
Plan shall be adjusted to take into account future factors and adjustments made
by the Secretary of the Treasury (in regulations or otherwise) to the
limitations under Sections 401(a)(17) and 415 of the Code.
ARTICLE IV
VESTING


4.1    Vesting. Subject to Section 8.1, each Participant shall be vested in his
or her benefit, if any, that becomes payable under Article V of the Plan to the
same extent that the Participant is vested in his or her benefit accrued under
SRP.
ARTICLE V
PAYMENT OF BENEFIT
5.1    Payments on or After 409A Effective Date But Prior to January 1, 2009. In
accordance with the transitional guidance issued by the Internal Revenue Service
and the Department of Treasury in Section 3 of IRS Notice 2007-86, any payment
of benefits to a Participant or his Beneficiary commencing on or after the 409A
Effective Date but prior to January 1, 2009 shall be made pursuant to the
Participant’s applicable payment election or the applicable pre-retirement
survivor provisions under SRP.
5.2    Payments on or After January 1, 2009. Any payment of benefits to a
Participant commencing on or after January 1, 2009 shall be determined in
accordance with this Section 5.2.
(a)    Limitation on Right to Receive Distribution. A Participant shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
(1)    The Participant’s Separation from Service, or in the case of a
Participant who is a Specified Employee, the date which is six months after the
Participant’s Separation from Service;
(2)    The date the Participant becomes Disabled;
(3)    The Participant’s death;
(4)    A specified time (or pursuant to a fixed schedule) specified at the date
of deferral of compensation;
(5)    An Unforeseeable Emergency; or



--------------------------------------------------------------------------------




(6)    To the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or an Adopting Affiliate or in the
ownership of a substantial portion of the assets of the Company or an Adopting
Affiliate.
This Section 5.2(a) restates the restrictions on distributions set forth in
Section 409A of the Code and is intended to impose restrictions on distributions
pursuant to the Plan accordingly. This Section 5.2(a) does not describe the
instances in which distributions will be made. Rather, distributions will be
made only if and when permitted both by this Section 5.2(a) and another
provision of the Plan.
(b)    General Right to Receive Distribution. Following a Participant’s
termination of employment or death, the Participant’s benefit amounts will be
paid to the Participant in the manner and at the time provided in Sections
5.2(c) and 5.2(d), as applicable. A transfer of a Participant from the Company
or any Affiliate to any other Affiliate or the Company shall not be deemed to be
a termination of employment for purposes of this Section 5.2(b).
(c)    Form of Payment.
(1)    Traditional Benefit. Any monthly benefit payable to a Participant under
Section 3.2(a) (and, if applicable, adjusted under Section 3.4) shall be paid in
the form of annuity payments as follows:
(i)    Unmarried Participants. The benefits of an unmarried Participant shall be
paid in the form of a single life annuity for the Participant’s life. No
payments shall be made after the Participant dies. Notwithstanding the
foregoing, in accordance with uniform rules and procedures as may be adopted by
the Plan Administrator from time to time, an unmarried Participant may elect, in
lieu of a single life annuity, to have his or her benefits paid in any
actuarially equivalent form of annuity permitted under SRP.
(ii)    Married Participants. Subject to Section 3.3, the benefits of a married
Participant shall be paid in the form of a joint and survivor annuity in a
monthly benefit for the Participant’s life and then, if the Participant’s spouse
is still alive, a benefit equal to 60% (55% in the case of a Participant in
benefit class code B) of the Participant’s monthly benefit is paid to the spouse
for the remainder of his or her life (as determined in accordance with the
applicable assumptions in effect under SRP). If the Participant’s spouse is not
alive when the Participant dies, no further payments shall be made.
Notwithstanding the foregoing, in accordance with uniform rules and procedures
as may be adopted by the Plan Administrator from time to time, a married
Participant may, with the written consent of the Participant’s spouse, elect to
waive the joint and survivor annuity of this subparagraph (ii) and instead elect
a single life annuity or any actuarially equivalent form of annuity permitted
under SRP.
In addition, if the Participant’s Benefit Payment Date, as described in clauses
(i) or (ii) of Section 5.2(d)(1), is delayed pursuant to the last sentence of
Section 5.2(d)(1), then any monthly benefit amounts that would have been paid if
not for such last sentence will be credited with interest at five percent (5%)
per annum through the Participant’s Benefit Payment Date. Such delayed monthly
benefit amounts and interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.
(2)    PEP Benefit. Any benefit payable to a Participant determined under
Section 3.2(b) shall be paid in a single sum amount. In addition, if the
Participant’s Benefit Payment Date, as described in Section 5.2(d)(2), is
delayed pursuant to the first sentence of Section 5.2(d)(2), then any single sum
amount that would have been paid if not for such first sentence will be credited
with interest at five percent (5%) per annum through the Participant’s Benefit
Payment Date. Such interest shall be paid in a single sum amount as soon as
administratively feasible after such Benefit Payment Date.



--------------------------------------------------------------------------------




(d)    Timing of Payment.
(1)    Traditional Benefit. Except as provided below, any benefit determined
under Section 3.2(a) (and, if applicable, adjusted under Section 3.4) that
becomes payable to the Participant following Separation from Service shall
commence on the first day of the month following the earliest of the following:
(i)    the Participant’s attainment of age 65 or, if later, the Participant’s
fifth anniversary of the date he or she commenced participation under SRP; or
(ii)    the Participant’s attainment of age 55 after completing at least 10
years of credited service.
For purposes of (ii) above, the Plan Administrator shall determine the
Participant’s “years of credited service” by reference to the applicable terms
under SRP.
Notwithstanding the foregoing provisions of this Section 5.2(d)(1), in no event
shall any benefit payable to a Participant under Section 3.2(a) (and, if
applicable, adjusted under Section 3.4) commence earlier than the first day of
the month coincident with or next following a date that is at least six months
after the Participant’s Separation from Service, except in the event of the
Participant’s death, in which case any benefit payable to the Participant’s
Beneficiary shall commence as of the applicable date specified in Section
3.3(a).
For avoidance of doubt, and notwithstanding any provision of the Plan to the
contrary, no payments will be made by the Plan to any Participant who terminates
his or her employment with the Company prior to satisfying the requirements
under subparagraphs (i) or (ii) above.
(2)    PEP Benefit. Subject to the last paragraph of Section 5.2(d)(1), any
benefit determined under Section 3.2(b) that becomes payable to the Participant
following Separation from Service shall be paid on the first day of the month
that is at least six months after the Participant’s Separation from Service.
Notwithstanding the foregoing, in the event of the Participant’s death, any
benefit payable to the Participant’s Beneficiary will be paid as soon as
administratively feasible after the date of the Participant’s death.
5.3    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
5.4    Ban on Acceleration of Benefits. Neither the time nor the schedule of any
payment under the Plan may be accelerated except as permitted in regulations or
other guidance issued by the Internal Revenue Service or the Department of the
Treasury and as incorporated herein.
ARTICLE VI
ADMINISTRATION OF THE PLAN
6.1    General Powers and Duties. The following list of powers and duties is not
intended to be exhaustive, and the Plan Administrator shall, in addition,
exercise such other powers and perform such other duties as he may deem
advisable in the administration of the Plan, unless such powers or duties are
expressly assigned to another pursuant to the provisions of the Plan.
(e)    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to it in the Plan document and by applicable law and
its decisions and actions shall be final and conclusive as to all persons
affected thereby. The Company and the Adopting Affiliates shall furnish the Plan



--------------------------------------------------------------------------------




Administrator with all data and information that it may reasonably require in
order to perform its functions. The Plan Administrator may rely without question
upon any such data or information.
(f)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and its decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of the Plan, the decision of the Plan
Administrator shall be final.
(g)    Agents. The Plan Administrator may engage agents, including
recordkeepers, to assist it and it may engage legal counsel who may be counsel
for the Company. The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.
(h)    Insurance. The Company may purchase liability insurance to cover its
activities as the Plan Administrator.
(i)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to others and to revoke such allocations. When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
(j)    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents, the Company and each Adopting Affiliate
containing all relevant data pertaining to any person affected hereby and his or
her rights under the Plan.
(k)    Interpretations. The Plan Administrator, in its sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(l)    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction or form.
(m)    Delegation. The Plan Administrator may delegate its authority hereunder,
in whole or in part, in its sole and absolute discretion.
6.2    Claims Procedures. Benefit claims under the Plan shall be resolved in
accordance with Code Section 409A and uniform and nondiscriminatory procedures
adopted by the Plan Administrator in accordance with Section 503 of ERISA.
ARTICLE VII
AMENDMENT
7.1    Amendment. Subject to the provisions of this Article VII, the Company and
the Company’s parent, Caterpillar Inc., each may amend the Plan at any time as
designated by a written instrument duly adopted on behalf of the Company or
Caterpillar Inc., as applicable.



--------------------------------------------------------------------------------




7.2    Effect of Amendment. Any amendment of the Plan shall not directly or
indirectly reduce the benefits previously accrued by the Participant.
7.3    Termination. The Company and the Company’s parent, Caterpillar Inc., each
expressly reserve the right to terminate the Plan. In the event of termination,
the Company or Caterpillar Inc., as applicable, shall specify whether
termination will change the time at which distributions are made; provided that
any acceleration of a distribution is consistent with Section 409A of the Code.
In the absence of such specification, the timing of distributions shall be
unaffected by termination.
ARTICLE VIII
GENERAL PROVISIONS


8.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her Beneficiary to receive benefits hereunder shall
be an unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any specific
assets of the Company. All amounts accrued by Participants hereunder shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate. Nothing in this
Section shall preclude the Company from establishing a “Rabbi Trust,” but the
assets in the Rabbi Trust must be available to pay the claims of the Company’s
general creditors in the event of the Company’s insolvency.
8.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
8.3    No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution from the Plan except in accordance with the terms of the
Plan. Participation in the Plan shall not be construed to give any Participant
the right to be retained in the service of the Company or an Adopting Affiliate.
8.4    Section 409A Compliance. The Company intends that the Plan meet the
requirements of Section 409A of the Code and the guidance issued thereunder. The
Plan shall be administered, construed and interpreted in a manner consistent
with that intention.
8.5    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).
8.6    Domestic Relations Orders. Notwithstanding any provision of the Plan to
the contrary, and to the extent permitted by law, the amounts payable pursuant
to the Plan may be assigned or alienated pursuant to a “Domestic Relations
Order” (as such term is defined in Section 414(p)(1)(B) of the Code), subject to
such uniform rules and procedures as may be adopted by the Plan Administrator
from time to time.



--------------------------------------------------------------------------------




8.7    Incapacity of Recipient. If the Plan Administrator is served with a court
order holding that a person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
person and a complete discharge of any liability of the Company and the Plan
therefor.
8.8    Successors. The Plan shall be binding upon the successors and assigns of
the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
8.9    Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Plan Administrator, the Company, nor any individual
acting as the Plan Administrator’s, or the Company’s employee, agent, or
representative shall be liable to any Participant, former Participant,
Beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.
8.10    Overpayments. If it is determined that the benefits under the Plan
should not have been paid or should have been paid in a lesser amount, written
notice thereof shall be given to the recipient of such benefits (or his legal
representative) and he shall repay the amount of overpayment to the Company. If
he fails to repay such amount of overpayment promptly, the Company shall arrange
to recover for the Plan the amount of the overpayment by making an appropriate
deduction or deductions from any future benefit payment or payments payable to
that person (or his survivor or beneficiary) under the Plan or from any other
benefit plan of the Company.
8.11    Plan Freeze. As a result of the freeze of SRP, benefit accruals will be
frozen under the Plan. This Section 8.11 provides clarification regarding the
freeze of the Plan. Effective January 1, 2020, benefit accruals under the Plan
shall cease for all Participants. No Participants shall accrue any benefits
under the Plan for any period of employment on or after January 1, 2020. For
avoidance of doubt, a Participant shall continue to receive credited service for
any period of employment on or after such date for purposes of determining his
or her vesting under Section 4.1 and his or her eligibility to commence benefits
under Section 5.2(d).
8.12    Special Rules for Participants With Same-Sex Domestic Partners.
(a)    Generally. Except as specified under this Section 8.12 or as prohibited
by applicable law, to the extent the Plan provides for any benefit, right,
feature, restriction, or obligation relating to, or upon, a Participant’s
“spouse”, “Beneficiary”, “survivor”, or “surviving spouse” (or any individual
having a similar relationship to the Participant), the Plan Administrator shall
also apply such benefit, right, feature, restriction, or obligation to a
Participant’s “same-sex domestic partner” (as defined in (b) below) in a uniform
and non-discriminatory manner that is similar to how an opposite-gender spouse
would be treated under the Plan.
(b)    Definition of “Same-Sex Domestic Partner”. For purposes of this Section
8.12, the term “same-sex domestic partner” means the sole, same-sex person who
is in a civil union, domestic partnership, or legal relationship similar
thereto, with the Participant as recognized under the laws of the federal
government or a state government of the United States of America, including its
territories and possessions and the District of Columbia (or, with respect to
any other country, legally recognized by the equivalent government(s) thereof).
The Plan shall continue to treat such relationship as a same-sex domestic
partnership, regardless of whether the Participant and his same-sex domestic
partner remain in the jurisdiction where the relationship was legally entered
into. In the event more than one person meets this definition for a given
Participant, then the “same-sex domestic partner” shall be the person who first
met the criteria in this definition. Notwithstanding anything herein to the
contrary, if a Participant has a spouse recognized



--------------------------------------------------------------------------------




for purposes of federal law, no person will qualify as the Participant’s
same-sex domestic partner unless such Participant’s marriage to such spouse is
first lawfully dissolved. Except with respect to determining the length of time
the same-sex domestic partner has satisfied the definition of same-sex domestic
partner under the Plan, a Participant shall be considered to have a same-sex
domestic partner only with respect to periods beginning on or after January 1,
2013, regardless of when such same-sex partnership was created.
(c)    Exceptions.
(1)    Determination of Status as a “married Participant”. For purposes of
Section 5.2(c)(1), a Participant shall be considered a “married Participant”
only if the Participant has a spouse recognized for purposes of federal law. For
avoidance of doubt, a “Participant” with a same-sex domestic partner is
considered to be an “unmarried Participant” and is not required to obtain the
same-sex domestic partner’s consent for the election of any form of payment
provided under the Plan, and the normal form of benefit for purposes of Section
5.2(c)(1) for any such Participant shall be a single life annuity for the
Participant’s life.
(2)    Determination of Unforeseeable Emergency. Only a spouse recognized for
purposes of federal law shall be considered a “spouse” for purposes of applying
the definition of “Unforeseeable Emergency” in Section 1.1(v).
(3)    Domestic Relations Orders. Only a spouse recognized for purposes of
federal law or another “alternate payee” (as defined under Section 414(p) of the
Code) may enforce a domestic relations order against the Plan or a Participant’s
interests hereunder pursuant to Section 8.6.
8.13    Determination of “Spouse”. The term “spouse” means the person who is a
Participant’s spouse for federal tax purposes pursuant to applicable Internal
Revenue Service guidance; provided, however, that effective on and after June
26, 2013, the term spouse shall include a lawful same-sex spouse recognized by a
state or other jurisdiction in which the ceremony establishing the marital
relationship was performed - even if the Participant and spouse now reside in a
state or other jurisdiction that does not recognize same-sex marriage. To the
extent provided in any Domestic Relations Order applicable to benefits payable
under this Plan, a Participant’s former spouse may be treated as the surviving
spouse for purposes of this Plan.
 
 





